Voting time
The next item is the vote.
(For the results and other details on the vote: see Minutes)
Mr President, I do not wish to delay the House long, but we have 43 pages of votes to take now. How much longer are we going to put up with the ridiculous state of affairs where this House cannot get its voting procedures in order? We were told we would start at 12 noon. It is now going to be 12.50. It will be a long time before we are finished. I ask you to invite the President and the Bureau to make it quite clear to Commissioners, Ministers and anyone else, that they should run their timetable round our procedures, not the other way round, and that we vote at the proper times as advertised.
(Applause)
Ladies and gentlemen, I would just like to point out that the vote was scheduled to take place at 12.30. We are however running 20, but not 40 minutes late.
I would also like to congratulate, on behalf of the whole House, Mr Fidanza, who recently got married.